In this case the plaintiff in error was convicted with two others, the other two being convicted of breaking and entering a building with intent to commit a felony, while the plaintiff in error was convicted on the second count of the information which charged that he and the two others did receive and aid in the concealment of certain property of the value of more than $50.00 which had been theretofore stolen, and which they then and there knew to have been stolen. The evidence against the plaintiff in error here offered to support the charge upon which he was convicted, we think, is not as strong as it was in the case against the defendant Knowles, in Knowles v. State,86 Fla. 270, 97 So. 616.
There is not a word of evidence in the record which in anywise establishes it as a fact that the plaintiff in error *Page 897 
Brazier ever at any time had in his possession or control, or at any time concealed or aided in the concealment of any one of the articles named and described in the information.
The case should be reversed on authority of Knowles v. State,supra, and it is so ordered.
Reversed.
WHITFIELD, P. J., AND TERRELL, J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion and judgment.